DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/28/2022 has been entered.


Response to Amendment
Received 04/28/2022

	Claim(s) 1-13 are pending.
Claim(s) 1, 8, and 13 have been amended.
The 35 USC § 112(b) rejection to claim(s) 1-7 have been withdrawn in view of the amendments received on 04/28/2022.
The 35 U.S.C § 103 rejection to claims 1-13 have been fully considered in view of the amendments received 04/28/2022 and are fully addressed in the prior art rejection below.



Response to Arguments
Received 04/28/2022


Regarding independent claim(s) 1, 8, and 13:

Applicant’s arguments (Remarks, Page 12: ¶ 1-3), filed 04/28/2022, with respect to the rejection(s) of claim(s) 1, 8, and 13 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Han et al. (US PGPUB No. 20070242068 A1) fails to disclose the subject matter of “… to switch images to be displayed between a left eye and a right eye. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of Han et al., in view of Aoki (US PGPUB No. 20110234586 A1), and further in view of Nagaoka (US PGPUB No. 20120182330 A1).

Applicant’s arguments (Remarks, Page 13: ¶ 1-3), filed 04/28/2022, with respect to the rejection(s) of claim(s) 1, 8, and 13 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Aoki fails to disclose the subject matter of “… to switch images to be displayed between a left eye and a right eye. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.

Applicant’s arguments (Remarks, Page 13: ¶ 4-5), filed 04/28/2022, with respect to the rejection(s) of claim(s) 1, 8, and 13 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Wu et al. (US Patent No. 10095096 B2) fails to disclose the subject matter of “… to switch images to be displayed between a left eye and a right eye. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.

Applicant’s arguments (Remarks Page 14: ¶ 3), filed 04/28/2022, with respect to the rejection(s) of claim(s) 8 and 13 under 35 U.S.C § 103 have been fully considered and are persuasive due claim 8's and claim 13's similarity to claim 1. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.


Regarding dependent claim(s) 2-7 and 9-12:

Applicant’s arguments (Remarks Page 14: ¶ 2 and Page 14: ¶ 4), filed 04/28/2022, with respect to the rejection(s) of claim(s) 2-7 and 9-12 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claims 1, 8, and 13 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-4 and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., US PGPUB No. 20070242068 A1, hereinafter Han, in view of Aoki, US PGPUB No. 20110234586 A1, hereinafter Aoki, and further in view of Nagaoka, US PGPUB No. 20120182330 A1, hereinafter Nagaoka.

Regarding claim 1, Han discloses a three-dimensional (3D) image processing circuit, adapted to process a 3D image signal (Han; a controller (i.e. 3D image processing circuit) adapted to process a 3D image signal [¶ 0036, ¶ 0069, and ¶ 0080]), wherein the 3D image signal comprises an image synchronization signal and a first view switching signal corresponding to the image synchronization signal (Han; the 3D image signal comprises an image synchronization signal and a 1st view switching signal corresponding to the image synchronization signal [¶ 0078-0080], as illustrated within Fig. 8, of a controller [¶ 0036]; Still further, 2D image data is changed to 3D image and 3D image is changed to 2D image [¶ 0080-0083] using synchronization (i.e. controlled timing) [¶ 0075]); 
the 3D image processing circuit comprises a synchronization signal correction circuit, a 3D image decoding circuit, and an image processing circuit (Han; the controller (i.e. 3D image processing circuit) comprises one or more drivers (i.e. synchronization signal determination/correction circuit), a selection unit (i.e. 3D image decoding circuit), and an image processing circuit (i.e. 2D and/or 3D processing unit) [¶ 0036 and ¶ 0069-0072], as illustrated within Figs. 6-7; wherein, within the controller comprises 2D and/or 3D image processing unit [¶ 0065-0066]; moreover, the controller controls a driving mode [¶ 0061-0063 and ¶ 0068] in relation with a left and right -eye display features [¶ 0058-0059]), wherein, the 3D image decoding circuit is configured to decode a 3D image signal and is configured to output the image synchronization signal to the image processing circuit (Han; the selection unit (i.e. 3D image decoding circuit) is configured to decode a 3D image signal and is configured to output the image synchronization signal to the image processing circuit (i.e. 2D and/or 3D processing unit) [¶ 0036 and ¶ 0062-0063], as illustrated within Fig. 1 and Fig. 6; moreover, selection unit [¶ 0068-0071] to output signal data to image processing units [¶ 0072-0074] and time controller [¶ 0075], in relation with image signal information [¶ 0078], as illustrated within Figs. 6-8) and the 3D image decoding circuit is configured to output the first view switching signal to a synchronization circuit (Han; the selection unit (i.e. 3D image decoding circuit) is configured to output the 1st view switching signal to one or more drivers and timing controller (i.e. synchronization circuit) [¶ 0069-0072]; wherein, the drivers are configured to modify and/or control the imaging signal to the display [¶ 0060-0061 and ¶ 0079-0081], as illustrated within Fig. 9); 
the synchronization signal correction circuit is coupled to the image processing circuit (Han; the one or more drivers (i.e. synchronization signal determination/correction circuit) is/are coupled to the controller (i.e. image processing circuit) [¶ 0035-0036], as illustrated within Fig. 1 and Fig. 6), wherein the image processing circuit receives the image synchronization signal and outputs a processed image synchronization signal (Han; the controller (i.e. image processing circuit) receives the image synchronization signal and outputs a processed image synchronization signal [¶ 0069-0070 and ¶ 0072-0074]), and the synchronization signal correction circuit comprising the synchronization circuit (Han; the one or more drivers (i.e. synchronization signal determination/correction circuit) comprising the one or more drivers and timing controller (i.e. synchronization circuit) [¶ 0069-0071]; i.e. the array of drivers comprises a number of induvial drives), wherein, the synchronization circuit is coupled to an output end of the image processing circuit to receive the processed image synchronization signal outputted by the image processing circuit (Han; the one or more drivers and timing controller (i.e. synchronization circuit) is/are coupled to a relative output end of the controller (i.e. image processing circuit) to receive the processed image synchronization signal outputted by the controller (i.e. image processing circuit) [¶ 0072-0075], as illustrated within Figs. 6 and 7), and receive one of the first view switching signal from the 3D image decoding circuit and a second view switching signal corresponding to a 2D image signal from an image input interface (Han; receive one of the 1st view switching signal from the selection unit (i.e. 3D image decoding circuit) and a 2nd view switching signal corresponding to a 2D image signal from an image input interface [¶ 0036 and ¶ 0069-0070]; moreover, determining 2D or 3D input image signal [¶ 0080-0082], as illustrated within Fig. 9; still further, 2D image data is changed to 3D image and 3D image is changed to 2D image [¶ 0083]), the synchronization circuit being configured to compare the processed image synchronization signal with the one of the first view switching signal and the second view switching signal (Han; the one or more drivers and timing controller (i.e. synchronization circuit) being configured to implicitly compare the processed image synchronization signal with the one of the 1st view switching signal and the 2nd view switching signal [¶ 0069-0070, ¶ 0075, and ¶ 0080-0082]; still further, 2D image data is changed to 3D image and 3D image is changed to 2D image [¶ 0083]), so as to output a corrected view switching signal synchronized with the processed image synchronization signal (Han; as to output an adjusted/corrected view switching signal synchronized with the processed image synchronization signal [¶ 0069-0070, ¶ 0075, and ¶ 0080-0082]). 
Han fails to explicitly disclose automatically receive one of the first view switching signal and a second view switching signal;
compare the processed image synchronization signal with the one of the first view switching signal and the second view switching signal; and
wherein the first view switching signal and the second view switching signal are configured to switch images to be displayed between a left eye and a right eye.
However, Araki teaches compare the processed image synchronization signal with the one of the first view switching signal and the second view switching signal (Araki; comparing as depicted within Fig. 3 within the control circuit the processed image synchronization signal with the one of the 1st view switching signal and the 2nd view switching signal [¶ 0044-0046], as illustrated within Fig. 3; moreover, controller for assessing mode switching [¶ 0016, ¶ 0021, and ¶ 0040-0041]).
Han and Araki are considered to be analogous art because both pertain to generating and/or manipulating media data in relation with providing said data as an output, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Han, to incorporate compare the processed image synchronization signal with the one of the first view switching signal and the second view switching signal (as taught by Araki), in order to provide an improved visualization of a display using multiple modes associated with increased usability (Araki; [Abstract and ¶ 0003-0004]).
Han as modified by Araki fails to disclose automatically receive one of the first view switching signal and a second view switching signal; and
wherein the first view switching signal and the second view switching signal are configured to switch images to be displayed between a left eye and a right eye.
However, Nagaoka teaches automatically receive one of the first view switching signal from the 3D image decoding circuit and a second view switching signal corresponding to a 2D image signal from an image input interface (Nagaoka; automatically receive one of the 1st view switching signal from the TCON (i.e. 3D image decoding circuit) and a 2nd view switching signal corresponding to a 2D image signal from the TCON (i.e. an image input interface) [¶ 0023-0024 and ¶ 0026]; wherein, the TCON is configured to implicitly analyzing the signal source data that is supplied [¶ 0023-0024 and ¶ 0026] and automatically responding accordingly [¶ 0033-0035] using synchronization signaling [¶ 0030-0032, ¶ 0034, and ¶ 0036] in combination with driving circuits [¶ 0020]), the synchronization circuit being configured to compare the processed image synchronization signal with the one of the first view switching signal and the second view switching signal (Nagaoka; the TCON (i.e. synchronization circuit) [¶ 0020, ¶ 0022-0023, and ¶ 0030-0031] being configured to implicitly compare the processed image synchronization signal with the one of the 1st view switching signal and the 2nd view switching signal [¶ 0024 and ¶ 0034-0035], as illustrated within Fig. 3; wherein, comparing (in relation with synchronization signal and multiple switching signals) implicitly corresponds to the TCON’s assessment of the signal source data that is supplied [¶ 0023-0024 and ¶ 0026] and responding accordingly [¶ 0033-0035] using synchronization signaling [¶ 0030-0032, ¶ 0034, and ¶ 0036]; moreover, Fig. 3 illustrates the switching signal and the affects a 2D signal has in comparison to a 3D signal, on a right and left imaging signal, synch signal, and play image), so as to output a corrected view switching signal synchronized with the processed image synchronization signal (Nagaoka; so as to output a corrected/modified view switching signal synchronized with the processed image synchronization signal [¶ 0030-0032 and ¶ 0034]; wherein, signal source supplies a switching [¶ 0024]), wherein the first view switching signal and the second view switching signal are configured to switch images to be displayed between a left eye and a right eye (Nagaoka; the 1st view switching signal and the 2nd view switching signal are configured to switch images to be displayed between a left eye and a right eye [¶ 0024 and ¶ 0034-0035], as illustrated within Fig. 3; moreover, the timing controller [¶ 0020 and ¶ 0026] in relation with synchronization signaling and driving circuit [¶ 0030-0033]).
Han in view of Araki and Nagaoka are considered to be analogous art because they pertain to generating and/or manipulating media data in relation with providing said data as an output, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Han as modified by Araki, to incorporate automatically receive one of the first view switching signal from the 3D image decoding circuit and a second view switching signal corresponding to a 2D image signal from an image input interface, the synchronization circuit being configured to compare the processed image synchronization signal with the one of the first view switching signal and the second view switching signal, so as to output a corrected view switching signal synchronized with the processed image synchronization signal, wherein the first view switching signal and the second view switching signal are configured to switch images to be displayed between a left eye and a right eye (as taught by Nagaoka), in order to provide an improved visualization for displaying three-dimensional imaging in a manner that reduces power consumption (Nagaoka; [¶ 0008 and ¶ 0037-0040]).

Regarding claim 2, Han in view of Araki and Nagaoka further discloses the 3D image processing circuit according to claim 1, wherein the synchronization signal correction circuit (Han; the one or more drivers (i.e. synchronization signal determination/correction circuit), as addressed within the parent claim(s)) further comprises: 
a phase determination circuit (Han; the one or more drivers (i.e. synchronization signal determination/correction circuit), as address above, comprises a time/phase determination circuit [¶ 0072-0075]; wherein, signal timing control [¶ 0078 and ¶ 0080], as illustrated within Fig. 8), coupled to the output end of the synchronization circuit and configured to determine and change a phase or level of the corrected view switching signal output by the synchronization circuit (Han; coupled to the relative output end of the one or more drivers and timing controller (i.e. synchronization circuit) and configured to determine and change a time/phase or level of the adjustment/corrected view switching signal output by the one or more drivers and timing controller (i.e. synchronization circuit) [¶ 0072-0075]; wherein, signal timing control [¶ 0072, ¶ 0075, ¶ 0078, and ¶ 0080], as illustrated within Fig. 8).

Regarding claim 3, Han in view of Araki and Nagaoka further discloses the 3D image processing circuit according to claim 2, wherein the synchronization signal correction circuit (Han; the one or more drivers (i.e. synchronization signal determination/correction circuit), as addressed within the parent claim(s)) further comprises: 
a delay comparison circuit, coupled to an input end and the output end of the image processing circuit and configured to compare a delay time between the processed image synchronization signal and the image synchronization signal unprocessed (Han; the one or more drivers (i.e. synchronization signal determination/correction circuit), as addressed above, comprises a time controller (i.e. delay comparison circuit) coupled to an input end and the output end of the controller (i.e. image processing circuit) and configured to implicitly compare a delay time between the processed image synchronization signal and the image synchronization signal unprocessed [¶ 0071-0072, ¶ 0075, and ¶ 0078]; moreover, dynamic image signal associated with timing control [¶ 0093-0096]), wherein the phase determination circuit determines and changes the phase or level of the corrected view switching signal output by the synchronization circuit according to the delay time (Han; the time/phase determination circuit determines and changes the time/phase or level of the adjusted/corrected view switching signal output by the one or more drivers and timing controller (i.e. synchronization circuit) according to the delay time [¶ 0071-0072, ¶ 0075, and ¶ 0078]; moreover, dynamic image signal associated with timing control [¶ 0093-0096]).
Araki further teaches compare a delay time between the processed image synchronization signal and the image synchronization signal unprocessed (Araki; comparing, as depicted within Fig. 3, a delay time between the processed image synchronization signal and the image synchronization signal unprocessed [¶ 0044-0046], as illustrated within Fig. 3; moreover, controller for assessing mode switching [¶ 0016, ¶ 0021, and ¶ 0040-0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Han as modified by Araki and Nagaoka, to incorporate compare a delay time between the processed image synchronization signal and the image synchronization signal unprocessed (as taught by Araki), in order to provide an improved visualization of a display using multiple modes associated with increased usability (Araki; [Abstract and ¶ 0003-0004]).

Regarding claim 4, Han in view of Araki and Nagaoka further discloses the 3D image processing circuit according to claim 1, wherein the synchronization circuit compares a frame delay time between the processed image synchronization signal and one of the first view switching signal and the second view switching signal (Han; the one or more drivers and timing controller (i.e. synchronization circuit) implicitly compares a frame delay time between the processed image synchronization signal and one of the 1st view switching signal and the 2nd view switching signal [¶ 0071-0072, ¶ 0075, and ¶ 0078]; moreover, dynamic image signal associated with timing control [¶ 0093-0096]), and the one of the first view switching signal and the second view switching signal is delayed or advanced by the frame delay time (Han; the one of the 1st view switching signal and the 2nd view switching signal is delayed or advanced by the frame delay time [¶ 0075 and ¶ 0078]; moreover, dynamic image signal associated with timing control [¶ 0093-0096]), so as to output the corrected view switching signal synchronized with the processed image synchronization signal (Han; as to output the adjusted/corrected view switching signal synchronized with the processed image synchronization signal [¶ 0069-0070, ¶ 0075, and ¶ 0080-0082]).
Araki further teaches compares a frame delay time between the processed image synchronization signal and one of the first view switching signal and the second view switching signal (Araki; comparing, as depicted within Fig. 3, a frame delay time between the processed image synchronization signal and one of the 1st view switching signal and the 2nd view switching signal [¶ 0044-0046], as illustrated within Fig. 3; moreover, controller for assessing mode switching [¶ 0016, ¶ 0021, and ¶ 0040-0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Han as modified by Araki and Nagaoka, to incorporate compares a frame delay time between the processed image synchronization signal and one of the first view switching signal and the second view switching signal (as taught by Araki), in order to provide an improved visualization of a display using multiple modes associated with increased usability (Araki; [Abstract and ¶ 0003-0004]).

Regarding claim 6, Han in view of Araki and Nagaoka further discloses the 3D image processing circuit according to claim 1, wherein the synchronization signal correction circuit is coupled between the 3D image decoding circuit and an image input interface (Han; the one or more drivers (i.e. synchronization signal determination/correction circuit), as addressed within the parent claim(s), is coupled between the selection unit (i.e. 3D image decoding circuit) and a driving mode determiner (i.e. image input interface) [¶ 0069-0071], as illustrated within Fig. 6 and Fig. 7; wherein, output of the selection unit corresponds to input of the one or more processing unit and timing controller [¶ 0072-0075]; moreover, driving mode determining unit [¶ 0069-0071]), the image input interface being configured to receive the 3D image signal from an image output apparatus (Han; the image signal output unit (i.e. image input interface) being configured to receive the 3D image signal from an implicit image output apparatus [¶ 0036]), and the 3D image decoding circuit being configured to decode the 3D image signal (Han; the selection unit (i.e. 3D image decoding circuit) being configured to process/decode the 3D image signal [¶ 0069-0072]; moreover, image signal information [¶ 0078]), so as to output the image synchronization signal to the image processing circuit (Han; outputting the image synchronization signal to the controller (i.e. image processing circuit) [¶ 0070-0072], as illustrated within Fig. 6 and Fig. 7), wherein the synchronization signal correction circuit (Han; the one or more drivers (i.e. synchronization signal determination/correction circuit), as addressed above) further comprises: 
a multiplexer, coupled to the synchronization circuit, the 3D image decoding circuit and the image input interface (Han; a barrier driver (i.e. multiplexer), the selection unit (i.e. 3D image decoding circuit), and the driving mode determiner (i.e. image input interface) coupled to the one or more drivers and timing controller (i.e. synchronization circuit) [¶ 0070-0072 and ¶ 0075], as illustrated within Fig. 6 and Fig. 7), wherein the multiplexer is configured to selectively receive the second view switching signal from the image input interface or receive the first view switching signal from the 3D image decoding circuit and to provide the synchronization circuit with a view switching signal selected by the multiplexer (Han; the barrier driver (i.e. multiplexer) is configured to selectively receive the 2nd view switching signal from the driving mode determiner (i.e. image input interface) or receive the 1st view switching signal from the selection unit (i.e. 3D image decoding circuit) and to provide the one or more drivers and timing controller (i.e. synchronization circuit) with a view switching signal selected by the barrier driver (i.e. multiplexer) [¶ 0069-0071]; moreover, time controller [¶ 0075]).  


Regarding claim 7, Han in view of Araki and Nagaoka further discloses the 3D image processing circuit according to claim 1, wherein a view switching signal received by the synchronization circuit is a first signal corresponding to the image synchronization signal processed by the image processing circuit or a second signal corresponding to the image synchronization signal not processed by the image processing circuit (Han; a view switching signal received by the one or more drivers and timing controller (i.e. synchronization circuit) is a 1st signal corresponding to the image synchronization signal processed by the controller (i.e. image processing circuit) or a 2nd signal corresponding to the image synchronization signal not processed by the controller (i.e. image processing circuit) [¶ 0069-0070]; moreover, mode converting through barrier driving [¶ 0071-0072 and ¶ 0075]; and moreover, image signal information [¶ 0078]).  

Regarding claim 8, the rejection of claim 8 is addressed within the rejection of claim 1, due to the similarities claim 8 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 8.

Regarding claim 9, the rejection of claim 9 is addressed within the rejection of claim 2, due to the similarities claim 9 and claim 2 share, therefore refer to the rejection of claim 2 regarding the rejection of claim 9.

Regarding claim 10, the rejection of claim 10 is addressed within the rejection of claim 3, due to the similarities claim 10 and claim 3 share, therefore refer to the rejection of claim 3 regarding the rejection of claim 10.

Regarding claim 11, Han in view of Araki and Nagaoka further discloses the synchronization signal correction method of the 3D image signal according to claim 8, wherein the step of comparing the processed the image synchronization signal processed by the image processing circuit with the one of the first view switching signal and the second view switching signal and outputting the corrected view switching signal synchronized with the processed image synchronization signal (Han; the step of implicitly comparing the processed the image synchronization signal processed by the controller (i.e. image processing circuit) with the one of the 1st view switching signal and the 2nd view switching signal and outputting the corrected view switching signal synchronized with the processed image synchronization signal, as addressed within the parent claim(s)) comprises: 
through the synchronization circuit, comparing a frame delay time between the processed image synchronization signal and the one of the first view switching signal and the second view switching signal, and the one of the first view switching signal and the second view switching signal being delayed or advanced by the frame delay time (Han; through the one or more drivers and timing controller (i.e. synchronization circuit), comparing a frame delay time between the processed image synchronization signal and the one of the 1st view switching signal and the 2nd view switching signal, and the one of the 1st view switching signal and the 2nd view switching signal being delayed or advanced by the frame delay time [¶ 0071-0072, ¶ 0075, and ¶ 0078]; moreover, dynamic image signal associated with timing control [¶ 0093-0096]), so as to output the corrected view switching signal synchronized with the processed image synchronization signal (Han; as to output an adjusted/corrected view switching signal synchronized with the processed image synchronization signal [¶ 0069-0070, ¶ 0075, and ¶ 0080-0082]).
Araki further teaches comparing a frame delay time between the processed image synchronization signal and the one of the first view switching signal and the second view switching signal (Araki; comparing, as depicted within Fig. 3, a frame delay time between the processed image synchronization signal and one of the 1st view switching signal and the 2nd view switching signal [¶ 0044-0046], as illustrated within Fig. 3; moreover, controller for assessing mode switching [¶ 0016, ¶ 0021, and ¶ 0040-0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Han as modified by Araki and Nagaoka, to incorporate compares a frame delay time between the processed image synchronization signal and one of the first view switching signal and the second view switching signal (as taught by Araki), in order to provide an improved visualization of a display using multiple modes associated with increased usability (Araki; [Abstract and ¶ 0003-0004]).  

Regarding claim 12, the rejection of claim 12 is addressed within the rejection of claim 7, due to the similarities claim 12 and claim 7 share, therefore refer to the rejection of claim 7 regarding the rejection of claim 12.

Regarding claim 13, the rejection of claim 13 is addressed within the rejection of claim 1, due to the similarities claim 13 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 13; however, the subject matter/limitations not addressed by claim 1 is/are addressed below.
Han discloses an image display device (Han; an image display device of Fig. 1 [¶ 0036-0037]), configured to play a three-dimensional (3D) image, wherein the image display device comprises a 3D image decoding circuit (Han; an image display device of Fig. 1, as addressed above, is configured to play a 3D image [¶ 0036-0037 and ¶ 0069-0070], wherein the image display device of Fig. 1 comprises an selection unit (i.e. 3D image decoding circuit) [¶ 0069-0072]; moreover, image signal comprising 2D and/or 3D image data [¶ 0078 and ¶ 0080]), an image processing circuit, a synchronization signal correction circuit and an image playing circuit (Han; a controller (i.e. image processing circuit), one or more drivers (i.e. synchronization signal determination/correction circuit), and a display (i.e. image playing circuit) [¶ 0035-0037], as illustrated within Fig. 1 and Fig. 6), wherein, the 3D image decoding circuit is configured to decode a 3D image signal (Han; the selection unit (i.e. 3D image decoding circuit) is configured to decode a 3D image signal [¶ 0036 and ¶ 0062-0063], as illustrated within Fig. 1 and Fig. 6; moreover, selection unit [¶ 0068-0071], time controller [¶ 0075], and image signal information [¶ 0078], as illustrated within Figs. 6-8), the 3D image signal comprising an image synchronization signal and a first view switching signal corresponding to the image synchronization signal (Han; the 3D image signal comprising an image synchronization signal and a 1st view switching signal corresponding to the image synchronization signal [¶ 0036 and ¶ 0062-0063], as illustrated within Fig. 1 and Fig. 6; moreover, selection unit [¶ 0068-0071], time controller [¶ 0075], and image signal information [¶ 0078], as illustrated within Figs. 6-8);
the image processing circuit is configured to receive the image synchronization signal from the 3D image decoding circuit and output a processed image synchronization signal (Han; the controller (i.e. image processing circuit) is configured to receive the image synchronization signal from the selection unit (i.e. 3D image decoding circuit) and output a processed image synchronization signal [¶ 0069-0070 and ¶ 0072-0074]); 
the synchronization signal correction circuit comprises a synchronization circuit (Han; the one or more drivers (i.e. synchronization signal determination/correction circuit) comprises one or more drivers and timing controller (i.e. synchronization circuit) [¶ 0035-0036 and ¶ 0069-0071], as illustrated within Fig. 1 and Fig. 6; moreover, modules of the controller in relation with timing signals [¶ 0072-0074]; i.e. the array of drivers comprises a number of induvial drives), wherein, the synchronization circuit is coupled to an output end of the image processing circuit to receive the processed image synchronization signal outputted by the image processing circuit  (Han; the one or more drivers (i.e. synchronization circuit) is/are coupled to a relative output end of the controller (i.e. image processing circuit) to receive the processed image synchronization signal outputted by the controller (i.e. image processing circuit) [¶ 0072-0075], as illustrated within Figs. 6 and 7), and receive one of the first view switching signal from 3D image decoding circuit and a second view switching signal corresponding to a 2D image signal from an image input interface (Han; receive one of the 1st view switching signal from the selection unit (i.e. 3D image decoding circuit) and a 2nd view switching signal corresponding to a 2D image signal from an image input interface [¶ 0036 and ¶ 0069-0070]; moreover, determining 2D or 3D input image signal [¶ 0080-0082], as illustrated within Fig. 9; still further, 2D image data is changed to 3D image and 3D image is changed to 2D image [¶ 0083]), and the synchronization circuit is configured to compare the processed image synchronization signal with the one of the first view switching signal and the second view switching signal (Han; the one or more drivers and timing controller (i.e. synchronization circuit) is configured to implicitly compare the processed image synchronization signal with the one of the 1st view switching signal and the 2nd view switching signal [¶ 0069-0070, ¶ 0075, and ¶ 0080-0082]; Still further, 2D image data is changed to 3D image and 3D image is changed to 2D image [¶ 0083]), so as to output a corrected view switching signal synchronized with the processed image synchronization signal (Han; as to output an adjusted/corrected view switching signal synchronized with the processed image synchronization signal [¶ 0069-0070, ¶ 0075, and ¶ 0080-0082]); and 
the image playing circuit is configured to receive the processed image synchronization signal from the image processing circuit and receive the corrected view switching signal from the synchronization signal correction circuit (Han; the display (i.e.  image playing circuit) is configured to receive the processed image synchronization signal from the controller (i.e. image processing circuit) and receive the corrected view switching signal from the one or more drivers (i.e. synchronization signal determination/correction circuit) [¶ 0069-0070, ¶ 0075, and ¶ 0080-0082]), and play the 3D image according to the processed image synchronization signal and the corrected view switching signal (Han; present/play the 3D image according to the processed image synchronization signal and the adjusted/corrected view switching signal [¶ 0036-0037, ¶ 0075, and ¶ 0078]; moreover, 2D/3D image display options [¶ 0080-0082]).   
(further refer to the rejection of claim 1)


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Araki and Nagaoka as applied to claim(s) 1 above, and further in view of Wu et al., US Patent No. 10095096 B2, hereinafter Wu.

	
Regarding claim 5, Han in view of Araki and Nagaoka further discloses the 3D image processing circuit according to claim 1, wherein the synchronization signal correction circuit is implemented by a controller (Han; the one or more drivers (i.e. synchronization signal determination/correction circuit) is implemented by a controller [¶ 0036, ¶ 0062-0063, and ¶ 0069-0070], as illustrated within Fig. 1 and Fig. 6). 
Kasumi as modified by Araki and Nagaoka fails to disclose a field programmable gate array (FPGA).
However, Wu teaches a controller corresponding to a field programmable gate array (FPGA) (Wu; a controller corresponding to a field programmable gate array [Col. 10, line 62 to Col. 11, line 3]).
Han in view of Araki and Nagaoka and Wu are considered to be analogous art because they pertain to generating and/or manipulating media data in relation with providing said data as an output, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Han as modified by Araki and Nagaoka, to incorporate capturing a controller corresponding to a field programmable gate array (as taught by Wu), in order to provide an improved quality on an displayed image (Wu; [Col. 2, lines 56-67]).




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/           Primary Examiner, Art Unit 2616